DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “202” as shown in Figure 3.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
In claim 1, “a thermoelectric cooler having a heated side thermally disposed on the attachment.” Specifically, the heated side 216 is only depicted as being disposed directly on the wingbox 104 and adjacent to the attachment 208.
In claims 3 and 12, “a motor controller”. Specifically, the numeral “110” in Figure 1 appears to be pointing at a panel of the fuselage 102, rather than an actual motor controller.
In claim 8, “wherein the thermoelectric cooler is disposed in a middle region of the grommet defined between the inner perimeter and the outer perimeter in a radial direction”. Specifically, Examiner notes that the grommet 342 is disclosed as having a plurality of inner perimeters 330, 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AIRCRAFT FEEDER CABLE SYSTEM WITH THERMOELECTRIC COOLER.
“wherein the clamp consists essentially of electrically insulative and thermally conductive material” in claim 5. Specifically, while this language is written verbatim in the Brief Description of the invention, the Detailed Description does not provide sufficient support for the entirety of the clamp, including its various components, consisting essentially of electrically insulative and thermally conductive material. On the contrary, the Detailed Description only mentions that electrically insulative and thermally conductive material may be disposed between the heated and cooled sides and the respective structure and feeder cable (see para. [0032]).
Claim Objections
Claim 7 is objected to because of the following informalities:  The recitation of “the grommet” should read “the grommet interference” or the like.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 7-8 recite “wherein the cooled side is thermally conductive with the inner perimeter” which is indefinite, because it appears to contradict Applicant’s is the inner perimeter. In actuality, it appears that a portion of the inner perimeter of the passage is defined by the cooled side such that the cooled side is thermally conductive with a conductor of a feeder cable received in the passage. Independent claims 12 and 19 are likewise rejected, and dependent claims 2-11, 13-18 and 20 fail to cure the deficiency.
Claims 2-11 recite “The thermoelectric cooler of claim…” which is indefinite, because it is unclear whether claims 2-11 intend to recite only limitations of the thermoelectric cooler of claim 1, which is only a single element of the support system recited in claim 1, or whether claims 2-11 are intended to limit the overall support system of claim 1 itself. Claim 20 is likewise rejected.
Claim 2 recites “The thermoelectric cooler of claim 1, further comprising the structure having ribs and spars defining a wingbox of the aircraft” which is indefinite, because it is unclear how the recitation of claim 1 actually provides a limitation on the thermoelectric cooler, given the fact that the thermoelectric cooler is not claimed as having any actual contact with the structure/wingbox.
Claim 3 recites “The thermoelectric cooler of claim 2, further comprising an aircraft electric motor; a motor controller” which is indefinite, because the motor and the controller both appear to be outside the scope of the claimed invention of both claims 1 and claim 3. In other words, the motor and the controller are not disclosed by Applicant 
Claim 4 recites “wherein the passage defines a clamp” which is indefinite, because the passage would logically be the subcombination and the clamp the combination. The clamp may define the passage, but the passage cannot define the clamp because the passage is nothing more than an opening in the clamp.
Claim 6 recites “wherein the passage and the attachment form a grommet interference joined with the structure” which is indefinite because it is unclear to say that the passage defines the grommet, since the passage, being empty space, may define an inner perimeter of the grommet, but cannot define the grommet itself, the grommet 342 in essence being a separate and distinct part from the passage 116 as a whole. Dependent claims 7-10 fail to cure the deficiency.
Claim 8 recites “the inner perimeter” which is indefinite for lacking antecedent basis. For examination purposes, claim 8 is being interpreted to read “an inner perimeter” in order to promote compact prosecution.
Claim 8 recites “wherein the thermoelectric cooler is disposed in a middle region of the grommet defined between an inner perimeter and the outer perimeter in a radial direction” which is indefinite, because the only inner perimeter disclosed by Applicant is the inner perimeter 330, which does not define the thermoelectric cooler as shown in Figure, but instead perimeter of the conductors 300. Independent claims 12 and 19 are likewise rejected, and dependent claims 9-10, 13-18, and 20 fail to cure the deficiency.
Claim 12, line 8 recites “the passage” which lacks proper antecedent basis.
Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.